Case 9:20-cv-00129-RC-KFG Document 2 Filed 06/19/20 Page 1 of 2 PageID #: 11



                          IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS

                                        LUFKIN DIVISION

JUSTIN TOLAR                                      §

VS.                                               §         CIVIL ACTION NO. 9:20cv129

WARDEN HAYS, ET AL.                               §

               MEMORANDUM OPINION AND ORDER REGARDING VENUE

       Plaintiff Justin Tolar, an inmate confined at the Stringfellow Unit of the Texas Department

of Criminal Justice, Correctional Institutions Division, proceeding pro se, brings this civil rights
action pursuant to 42 U.S.C. § 1983.

                                              Analysis

       The Civil Rights Act, 42 U.S.C. § 1981, et. seq., under which this case is brought, does not

contain a specific venue provision. Accordingly, venue in civil rights cases is controlled by 28

U.S.C. § 1391. Jones v. Bales, 58 F.R.D. 453 (N.D. Ga. 1972), aff'd per curiam, 480 F.2d 805 (5th

Cir. 1973).

       When, as in this case, jurisdiction is not founded solely on diversity of citizenship, 28 U.S.C.

§ 1391 provides that venue is proper only in the judicial district where the defendants reside or in

which the claim arose.

       Plaintiff complains of events which occurred at the Stringfellow Unit, which is located in

Brazoria County. In addition, the defendants appear to reside in Brazoria County. Pursuant to 28

U.S.C. § 124, Brazoria County is located in the Galveston Division of the Southern District of Texas,

rather than in the Eastern District.

       As Brazoria County is located in the Southern District of Texas, venue in the Eastern District

of Texas is not proper. When venue is not proper, the court "shall dismiss, or if it be in the interest

of justice, transfer such case to any district or division in which it could have been brought." 28

U.S.C. § 1406(a).
Case 9:20-cv-00129-RC-KFG Document 2 Filed 06/19/20 Page 2 of 2 PageID #: 12



                                             ORDER

       It is accordingly ORDERED this case is TRANSFERRED to the Galveston Division of the

United States District Court for the Southern District of Texas.

                       SIGNED this the 19th day of June, 2020.




                                                          ____________________________________
                                                          KEITH F. GIBLIN
                                                          UNITED STATES MAGISTRATE JUDGE




                                                2
